DETAILED ACTION
This Office action is in response to the application filed on June 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on June 17, 2021.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman et al. (U.S. Pub. No. 2019/0047433 A1) in view of Hasegawa et al. (U.S. Pub. No. 2014/0184303 A1, Reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Rozman discloses (Figs. 2-3A and 3C) an inverter (10), comprising: 
a DC/AC converter (30) including at least one MOSFET (switches of 30 are MOSFET’s); and 
a DC/DC converter (110) including at least one IGBT (in the drawing of Fig. 2 the switches are shown as MOSFET’s, but Rozman discloses the switches can also be IGBT’s, Para. 0048), wherein the DC/DC converter (110) is connectible to one of either a rotor or a stator of an electric machine (112, Para. 0046-0058) and the DC/AC converter (30) is connectible to the other of the rotor or the stator of the electric machine (26, Para. 0032-0041).
Rozman fails to disclose at least one chip of silicon carbide having at least one MOSFET; and at least one chip of silicon having at least one IGBT.
Hasegawa teaches (Fig. 1) a power semiconductor device (100), comprising at least one chip of silicon carbide having at least one MOSFET (Para. 0146-0149); and at least one chip of silicon having at least one IGBT (Para. 0146-0149).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rozman to include at least one chip of silicon carbide having at least one MOSFET; and at least one chip of silicon having at least one IGBT, as disclosed in Hasegawa to provide a high breakdown voltage and a high allowable current density, so that it can reduce the size of inverter module (Para. 0147).

In re claim 2, Rozman discloses (Figs. 2-3A and 3C) wherein the DC/AC converter (30) is connectible to the stator (Para. 0032-0041) and the DC/DC converter (110) is connectible to the rotor (Para. 0046-0058).

In re claim 3, Rozman discloses (Figs. 2-3A and 3C) wherein the electric machine is an externally excited synchronous machine (26 or 112, Para. 0026 and 0047).

In re claim 4, Rozman discloses (Figs. 2-3A and 3C) comprising a pulse inverter (Para. 0016-0031).

In re claim 5, Rozman discloses (Figs. 2-3A and 3C) wherein a first direct current terminal of the DC/DC converter (110) and a direct current terminal of the DC/AC converter (30) are respectively connectible to a direct current electric source (Fig. 3A, Battery 22), wherein a second direct current terminal of the DC/DC converter is connectible to the one of either the rotor or the stator (Para. 0046-0058) of the electric machine (112), and wherein an alternating current terminal of the DC/AC converter is connectible to the other of either the rotor or the stator (Para. 0032-0041) of the electric machine (26).

In re claim 6, Rozman discloses a method (Figs. 2-3A and 3C), comprising exchanging electric energy between an electric machine (26 and 112) and an electric energy source (Battery 22) having an inverter (10), wherein the electric machine includes: a rotor (rotors 80 and 113) and a stator (stator windings of 26 and 112), wherein the inverter includes a DC/AC converter (30) and a DC/DC converter (110), wherein the DC/AC converter includes at least one MOSFET (switches of 30 are MOSFET’s) and the DC/DC converter includes at least one IGBT (in the drawing of Fig. 2 the switches are shown as MOSFET’s, but Rozman discloses the switches can also be IGBT’s, Para. 0048), wherein the inverter is connected to the electric energy source (Fig. 3A), wherein the DC/DC converter is connected to one of the rotor or the stator (Para. 0046-0058) of the electric machine (112) and the DC/AC converter is connected to the other one of the rotor or the stator (Para. 0032-0041) of the electric machine (26).
Rozman fails to disclose at least one chip of silicon carbide having at least one MOSFET; and at least one chip of silicon having at least one IGBT.
Hasegawa teaches (Fig. 1) a power semiconductor device (100), comprising at least one chip of silicon carbide having at least one MOSFET (Para. 0146-0149); and at least one chip of silicon having at least one IGBT (Para. 0146-0149).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rozman to include at least one chip of silicon carbide having at least one MOSFET; and at least one chip of silicon having at least one IGBT, as disclosed in Hasegawa to provide a high breakdown voltage and a high allowable current density, so that it can reduce the size of inverter module (Para. 0147).

In re claim 7, Rozman discloses (Figs. 2-3A and 3C) wherein the DC/DC converter (110) is used to convert a first direct current of a direct current source (Fig. 3A, Battery 22) into a second direct current for the one of the rotor or the stator (Para. 0046-0058) of the electric machine (112), and wherein the DC/AC converter (30) is used to convert the direct current of the direct current source (Fig. 3A, Battery 22) into an alternating current for the other of the rotor or the stator (Para. 0032-0041) of the electric machine (26).

In re claim 8, Rozman discloses (Fig. 2) wherein the electric machine is part of a vehicle (vehicle 2, Para. 0016-0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838